
	
		II
		110th CONGRESS
		1st Session
		S. 2155
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Byrd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Energy Policy Act of 1992 to
		  encourage the development of clean energy technologies for deployment in
		  markets abroad, to assist the Department of Energy's promotion of research and
		  development of clean and efficient energy systems, to encourage the Department
		  of Energy and other Federal agencies to work together to improve the
		  advancement of sustainable energy use and reduce greenhouse gas emissions, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 International Clean Energy
			 Technologies Deployment and Global Energy Markets Investment Act of
			 2007.
		2.International
			 Clean Energy Technologies Deployment and Global Energy Markets
			 InvestmentTitle XXI of the
			 Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 3067) is amended by
			 adding at the end the following new subtitle:
			
				DInternational
				Clean Energy Technologies Deployment and Global Energy Markets
				Investment
					2131.PurposesThe purposes of this subtitle are—
						(1)to facilitate the export of clean energy
				technologies to developing countries;
						(2)to retain and create manufacturing and
				related service jobs in the United States;
						(3)to reduce the trade deficit of the United
				States through the export of United States energy technologies, technological
				expertise, and project development and deployment;
						(4)to promote sustainable economic
				development, increase access to modern energy services, reduce greenhouse gas
				emissions, and strengthen energy security and independence in developing
				countries through the deployment of clean energy technologies in partnership
				with the private sector;
						(5)to ensure that activities funded under this
				subtitle contribute to economic growth, poverty reduction, good governance, the
				rule of law, property rights, safety and development best practices, and
				environmental protection; and
						(6)to authorize funds for clean energy
				development activities in developing countries.
						2132.DefinitionsIn this subtitle:
						(1)Clean energy
				technologyThe term
				clean energy technology means an energy supply or end-use
				technology that, over its lifecycle and compared to a similar technology
				already in commercial use in any developing country—
							(A)is reliable, affordable, economically
				viable, socially acceptable, and compatible with the needs and norms of the
				host country;
							(B)results in—
								(i)reduced emissions of greenhouse
				gases;
								(ii)increased geological sequestration;
				or
								(iii)increased energy efficiency; and
								(C)may—
								(i)substantially lower emissions of air
				pollutants; and
								(ii)generate substantially smaller or less
				hazardous quantities of solid or liquid waste.
								(2)Developing
				country
							(A)In
				generalThe term
				developing country means any country not listed in Annex I of the
				United Nations Framework Convention on Climate Change, done at New York May 9,
				1992.
							(B)InclusionThe term developing country
				may include a country with an economy in transition, as determined by the
				Secretary of State.
							(3)Geological
				sequestrationThe term
				geological sequestration means the capture and long-term storage
				in a geological formation of a greenhouse gas from an energy producing
				facility, which prevents the release of greenhouse gases into the
				atmosphere.
						(4)Greenhouse
				gasThe term greenhouse
				gas means—
							(A)carbon dioxide;
							(B)methane;
							(C)nitrous oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons; and
							(F)sulfur hexafluoride.
							(5)Institution of
				higher educationThe term
				institution of higher education has the meaning given the term in
				section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
						(6)Interagency
				working groupThe term
				Interagency Working Group means the Interagency Working Group on
				Clean Energy Technology Exports established under section 2136(b)(1)(A).
						(7)National
				laboratoryThe term
				National Laboratory means any of the following laboratories owned
				by the Department of Energy:
							(A)Ames Laboratory.
							(B)Argonne National Laboratory.
							(C)Brookhaven National Laboratory.
							(D)Fermi National Accelerator
				Laboratory.
							(E)Idaho National Laboratory.
							(F)Lawrence Berkeley National
				Laboratory.
							(G)Lawrence Livermore National
				Laboratory.
							(H)Los Alamos National Laboratory.
							(I)National Energy Technology
				Laboratory.
							(J)National Renewable Energy
				Laboratory.
							(K)Oak Ridge National Laboratory.
							(L)Pacific Northwest National
				Laboratory.
							(M)Princeton Plasma Physics Laboratory.
							(N)Sandia National Laboratories.
							(O)Savannah River
				National Laboratory.
							(P)Stanford Linear Accelerator Center.
							(Q)Thomas Jefferson National Accelerator
				Facility.
							(8)Qualifying
				projectThe term
				qualifying project means a project meeting the criteria
				established under section 2134(c).
						(9)StateThe term State means—
							(A)a State;
							(B)the District of Columbia;
							(C)the Commonwealth of Puerto Rico; and
							(D)any other territory or possession of the
				United States.
							(10)Task
				forceThe term Task
				Force means the Task Force on International Clean Energy Cooperation
				established under section 2136(a).
						(11)United
				statesThe term United
				States, when used in a geographical sense, means all of the
				States.
						2133.Clean energy
				assistance to developing countries
						(a)In
				generalSubject to section
				2135, the Secretary of Energy, in coordination with the Secretary of State and
				the Administrator of the United States Agency for International Development,
				shall provide assistance for activities in developing countries that are
				consistent with the priorities established in the strategy.
						(b)AssistanceThe assistance may be provided
				through—
							(1)the Millennium Challenge Corporation
				established under section 604(a) of the Millennium Challenge Act of 2003 (22
				U.S.C. 7703(a));
							(2)the Global Village Energy Partnership;
				and
							(3)other international assistance programs or
				activities of—
								(A)the Department of Energy;
								(B)the Department of
				State;
								(C)the United States Agency for International
				Development; and
								(D)other Federal agencies.
								(c)Eligible
				activitiesThe activities
				supported under this section include—
							(1)development of national action plans and
				policies to—
								(A)facilitate the provision of clean energy
				services and the adoption of energy efficiency measures;
								(B)identify linkages between the use of clean
				energy technologies and the provision of agricultural, transportation, water,
				health, educational, and other development-related services; and
								(C)integrate the use of clean energy
				technologies into national strategies for economic growth, poverty reduction,
				and sustainable development;
								(2)strengthening of public and private sector
				capacity to—
								(A)assess clean energy needs and
				options;
								(B)identify opportunities to reduce, avoid, or
				sequester greenhouse gas emissions;
								(C)establish enabling policy
				frameworks;
								(D)develop and access financing mechanisms;
				and
								(E)monitor progress in implementing clean
				energy and greenhouse gas reduction strategies;
								(3)enactment and implementation of
				market-favoring measures to promote commercial-based energy service provision
				and to improve the governance, efficiency, and financial performance of the
				energy sector; and
							(4)development and use of innovative public
				and private mechanisms to catalyze and leverage financing for clean energy
				technologies, including use of the development credit authority of the United
				States Agency for International Development and credit enhancements through the
				Export-Import Bank and the Overseas Private Investment Corporation.
							2134.Pilot program for
				demonstration projects
						(a)In
				generalNot later than 2
				years after the date of the enactment of the International Clean Energy Technologies Deployment and
				Global Energy Markets Investment Act of 2007, the Secretary of
				Energy, in consultation with the Secretary of State and the Administrator of
				the United States Agency for International Development, shall, by regulation,
				establish a pilot program that provides financial assistance for qualifying
				projects consistent with the strategy and the performance criteria established
				under section 2135.
						(b)Demonstration
				projectsThe pilot program shall include demonstration projects
				that showcase clean energy technologies, including clean coal, small or
				advanced nuclear, small or advanced hydropower, biofuels, renewable, and energy
				efficiency technologies. Each clean energy technology shall be included in at
				least one demonstration project under the pilot program.
						(c)Qualifying
				projectsTo be qualified to
				receive assistance under this section, a project shall—
							(1)be a project—
								(A)to construct an energy production facility
				in a developing country for the production of energy to be consumed in the
				developing country; or
								(B)to improve the efficiency of energy use in
				a developing country;
								(2)be a project that—
								(A)is submitted by a firm of the United States
				to the Secretary of Energy in accordance with procedures established by the
				Secretary by regulation;
								(B)meets the requirements of section
				1608(k);
								(C)uses technology that has been successfully
				developed or deployed in the United States; and
								(D)is selected by the Secretary of Energy
				without regard to the developing country in which the project is located, with
				notice of the selection published in the Federal Register; and
								(3)when deployed, result in a greenhouse gas
				emission reduction (when compared to the technology that would otherwise be
				deployed) of at least—
								(A)in the case of a unit or energy-efficiency
				measure placed in service during the period beginning on the date of the
				enactment of the International Clean Energy
				Technologies Deployment and Global Energy Markets Investment Act of
				2007 and ending on December 31, 2011, 20 percentage
				points;
								(B)in the case of a unit or energy-efficiency
				measure placed in service during the period beginning on January 1, 2012, and
				ending on December 31, 2021, 40 percentage points; and
								(C)in the case of a unit or energy-efficiency
				measure placed in service after December 31, 2021, 60 percentage points.
								(d)Financial
				assistance
							(1)In
				generalFor each qualifying
				project selected by the Secretary of Energy to participate in the pilot
				program, the Secretary shall make a loan or loan guarantee available for not
				more than 50 percent of the total cost of the project.
							(2)Interest
				rateThe interest rate on a
				loan made under this subsection shall be equal to the current average yield on
				outstanding obligations of the United States with remaining periods of maturity
				comparable to the maturity of the loan.
							(3)Host country
				contributionTo be eligible
				for a loan or loan guarantee for a project in a host country under this
				subsection, the host country shall—
								(A)make at least a 10 percent contribution
				toward the total cost of the project; and
								(B)verify to the Secretary of Energy (using
				the methodology established under section 2137(c)(7)) the quantity of annual
				greenhouse gas emissions reduced, avoided, or sequestered as a result of the
				deployment of the project.
								(4)Capacity
				building research
								(A)In
				generalA proposal made for a
				qualifying project may include a research component intended to build
				technological capacity within the host country.
								(B)ResearchTo be eligible for a loan or loan guarantee
				under this paragraph, the research shall—
									(i)be related to the technology being
				deployed; and
									(ii)involve—
										(I)an institution in the host country;
				and
										(II)a participant from the United States that
				is an industrial entity, an institution of higher education, or a National
				Laboratory.
										(C)Host country
				contributionTo be eligible
				for a loan or loan guarantee for research in a host country under this
				paragraph, the host country shall make at least a 50 percent contribution
				toward the total cost of the research.
								2135.Performance
				criteria for major energy consumers
						(a)Identification
				of major energy consumersNot
				later than 1 year after the date of enactment of the
				International Clean Energy Technologies
				Deployment and Global Energy Markets Investment Act of 2007, the
				Task Force shall identify those developing countries that, by virtue of present
				and projected energy consumption, represent the predominant share of energy use
				among developing countries.
						(b)Performance
				criteriaAs a condition of
				accepting assistance provided under sections 2133 or 2134, any developing
				country identified under subsection (a) shall—
							(1)meet the eligibility criteria established
				under section 607 of the Millennium Challenge Act of 2003 (22 U.S.C. 7706),
				notwithstanding the eligibility of the developing country as a candidate
				country under section 606 of that Act (22 U.S.C. 7705); and
							(2)agree to establish and report on progress
				in meeting specific goals for reduced energy-related greenhouse gas emissions
				and specific goals for—
								(A)increased access to clean energy services
				among unserved and underserved populations;
								(B)increased use of renewable energy
				resources;
								(C)increased use of lower greenhouse
				gas-emitting fossil fuel-burning technologies;
								(D)more efficient production and use of
				energy;
								(E)greater reliance on advanced energy
				technologies;
								(F)the sustainable use of traditional energy
				resources; or
								(G)other goals for improving energy-related
				environmental performance, including improving local air and water quality and
				reducing or eliminating solid waste contaminants.
								2136.Organization
						(a)Task
				Force
							(1)EstablishmentNot later than 90 days after the date of
				enactment of the International Clean Energy
				Technologies Deployment and Global Energy Markets Investment Act of
				2007, the President shall establish a Task Force on International
				Clean Energy Technologies Cooperation.
							(2)CompositionThe Task Force shall be composed of
				representatives, appointed by the head of the respective Federal agency,
				of—
								(A)the Council on Environmental
				Quality;
								(B)the Department of Energy;
								(C)the Department of Commerce;
								(D)the Department of the Treasury;
								(E)the Department of
				State;
								(F)the Environmental Protection Agency;
								(G)the United States Agency for International
				Development;
								(H)the Export-Import Bank;
								(I)the Overseas Private Investment
				Corporation;
								(J)the Trade and Development Agency;
								(K)the Small Business Administration;
								(L)the Office of the United States Trade
				Representative; and
								(M)other Federal agencies, as determined by
				the President.
								(3)ChairpersonThe
				President shall designate one of the representatives appointed under paragraph
				(2) to serve as the Chairperson of the Task Force.
							(4)Duties
								(A)Lead
				agencyThe Task Force shall
				act as the lead agency in the development and implementation of the strategy
				required under section 2137.
								(B)Coordination
				and implementationThe Task
				Force shall support the coordination and implementation of programs under
				sections 1331, 1332, and 1608.
								(5)TerminationThe Task Force, including any working group
				established by the Task Force, shall terminate 12 years after the date of the
				enactment of the International Clean Energy
				Technologies Deployment and Global Energy Markets Investment Act of
				2007.
							(b)Working
				Groups
							(1)EstablishmentThe Task Force—
								(A)shall establish an Interagency Working
				Group on Clean Energy Technology Exports; and
								(B)may establish other working groups as
				necessary to carry out this subtitle.
								(2)Composition of
				interagency working groupThe
				Interagency Working Group shall be composed of—
								(A)the Secretary of Energy, the Secretary of
				Commerce, and the Administrator of the United States Agency for International
				Development, who shall jointly serve as Chairpersons; and
								(B)other members, as determined by the
				Chairperson of the Task Force.
								(3)ActivitiesIn
				support of the development, deployment, and transfer of clean energy
				technologies developed or demonstrated in the United States, the Interagency
				Working Group shall coordinate the resources and relevant programs of its
				members to ensure the export and application of clean energy technologies
				pursuant to sections 2133 and 2134, and to take advantage of other
				opportunities where such clean energy technologies may be exported from the
				United States and deployed or applied in other countries.
							(4)Areas of
				responsibilityThe members of the Interagency Working Group shall
				have the following responsibilities:
								(A)ChairpersonsThe
				chairpersons of the Interagency Working Group shall be responsible for
				identifying opportunities for clean energy technologies, including for
				providing and coordinating support for clean energy technology exports and
				implementing necessary export finance mechanisms for clean energy
				technologies.
								(B)Secretary of
				EnergyThe Secretary of Energy shall focus on activities that
				provide opportunities in foreign countries—
									(i)to demonstrate
				and deploy clean energy technologies for new generating capacity or to retrofit
				or replace existing generation facilities;
									(ii)to improve
				procedures, processes, and methodologies for operating power generation
				facilities;
									(iii)to lower the
				intensity of end use through energy efficiency upgrades; and
									(iv)to address other
				risk factors that are market barriers.
									(C)Secretary of
				CommerceThe Secretary of Commerce shall—
									(i)focus on
				activities that help create opportunities to export clean energy technologies
				through the elimination of trade barriers and tariffs for necessary products in
				foreign countries and the adoption of policy reforms and legal structure
				necessary to support the use of clean energy technologies developed or
				demonstrated in the United States; and
									(ii)address other
				risk factors that are market barriers.
									(D)Administrator
				of the United States Agency for International DevelopmentThe
				Administrator of the United States Agency for International Development
				shall—
									(i)promote policy
				reforms to encourage the use of clean energy technologies developed or
				demonstrated in the United States;
									(ii)conduct resource
				assessments for the various types of clean energy technologies; and
									(iii)address other
				risk factors that are market barriers.
									(c)Interagency
				CenterThere shall be
				established an Interagency Center to help carry out the activities of the
				Interagency Working Group. The Interagency Center shall be located at a site
				agreed upon by the chairpersons with the approval of the representatives of the
				Task Force.
						2137.Strategy
						(a)Initial
				strategy
							(1)In
				generalNot later than 1 year
				after the date of enactment of the International Clean Energy Technologies Deployment and
				Global Energy Markets Investment Act of 2007, the Task Force
				shall develop and submit to the President a strategy to—
								(A)support the development and implementation
				of programs, policies, and initiatives in developing countries to promote the
				adoption and deployment of clean energy technologies and energy efficiency
				technologies and strategies, with an emphasis on those developing countries
				that are expected to experience the most significant growth in energy
				production and use over the next 20 years;
								(B)open and expand clean energy technology
				markets and facilitate the export of clean energy technology to developing
				countries, in a manner consistent with the subsidy codes of the World Trade
				Organization;
								(C)integrate into the foreign policy
				objectives of the United States the promotion of—
									(i)clean energy technology deployment and
				reduced greenhouse gas emissions in developing countries; and
									(ii)clean energy technology exports;
									(D)establish a pilot program that provides
				financial assistance for qualifying activities, partnerships, or projects;
				and
								(E)develop financial mechanisms and
				instruments (including securities that mitigate the political and foreign
				exchange risks of uses that are consistent with the foreign policy of the
				United States by combining the private sector market and government
				enhancements) that—
									(i)are cost-effective; and
									(ii)facilitate private capital investment in
				clean energy technology projects in developing countries.
									(2)Transmission to
				congressOn receiving the
				strategy from the Task Force under paragraph (1), the President shall transmit
				to Congress the strategy.
							(b)
				Updates
							(1)In
				generalNot later than 3
				years after the date of submission of the initial strategy under subsection
				(a)(1), and every 4 years thereafter—
								(A)the Task Force shall—
									(i)review and update the strategy; and
									(ii)report the results of the review and update
				to the President; and
									(B)the President shall submit to Congress a
				report on the strategy.
								(2)InclusionsThe report shall include—
								(A)the updated strategy;
								(B)a description of the assistance provided
				under this subtitle;
								(C)the results of the pilot projects carried
				out under this subtitle, including a comparative analysis of the relative
				merits of each pilot project;
								(D)the activities and progress reported by
				developing countries to the Department of Energy under section 2135(b)(2);
				and
								(E)the activities and progress reported
				towards meeting the goals established under section 2135(b)(2).
								(c)ContentIn developing, updating, and submitting a
				report on the strategy, the Task Force shall—
							(1)assess—
								(A)energy trends, energy needs, and potential
				energy resource bases in developing countries; and
								(B)the implications of the trends and needs
				for domestic and global economic and security interests;
								(2)analyze technology, policy, and market
				opportunities for international development, demonstration, and deployment of
				clean energy technologies and strategies;
							(3)examine relevant trade, tax, finance,
				international, and other policy issues to assess what policies, in the United
				States and in developing countries, would help open markets and improve clean
				energy technology exports of the United States in support of—
								(A)enhancing energy innovation and
				cooperation, including energy sector and market reform, capacity building, and
				financing measures;
								(B)improving energy end-use efficiency
				technologies (including buildings and facilities) and vehicle, industrial, and
				co-generation technology initiatives; and
								(C)promoting energy supply technologies,
				including fossil, nuclear, hydroelectric, and renewable technology
				initiatives;
								(4)investigate issues associated with building
				capacity to deploy clean energy technology in developing countries,
				including—
								(A)energy-sector reform;
								(B)creation of open, transparent, and
				competitive markets for clean energy technologies;
								(C)the availability of trained personnel to
				deploy and maintain clean energy technology; and
								(D)demonstration and cost-buydown mechanisms
				to promote first adoption of clean energy technology;
								(5)establish priorities for promoting the
				diffusion and adoption of clean energy technologies and strategies in
				developing countries, taking into account economic and security interests of
				the United States and opportunities for the export of technology of the United
				States;
							(6)identify the means of integrating the
				priorities established under paragraph (5) into bilateral, multilateral, and
				assistance activities and commitments of the United States;
							(7)establish methodologies for the
				measurement, monitoring, verification, and reporting under section 2135(b)(2)
				of the greenhouse gas emission impacts of clean energy projects and policies in
				developing countries;
							(8)establish a registry that is accessible to
				the public through electronic means (including through the Internet) in which
				information reported under section 2135(b)(2) shall be collected;
							(9)make recommendations to the heads of
				appropriate Federal agencies on ways to streamline Federal programs and
				policies to improve the role of the agencies in the international development,
				demonstration, and deployment of clean energy technology;
							(10)make assessments and recommendations
				regarding the distinct technological, market, regional, and stakeholder
				challenges necessary to deploy clean energy technology;
							(11)recommend conditions and criteria that will
				help ensure that funds provided by the United States promote sound energy
				policies in developing countries while simultaneously opening their markets and
				exporting clean energy technology of the United States;
							(12)establish an advisory committee, composed
				of representatives of the private sector and other interested groups, on the
				export and deployment of clean energy technology;
							(13)establish a coordinated mechanism for
				disseminating information to the private sector and the public on clean energy
				technologies and clean energy technology transfer opportunities; and
							(14)monitor the progress of each Federal agency
				in promoting the purposes of this subtitle, in accordance with—
								(A)the Five-Year Strategic Plan of the Clean
				Energy Technology Exports Initiative submitted to Congress in October 2002;
				and
								(B)other applicable law.
								2138.Authorization of
				appropriations
						(a)Interagency
				CenterThere is authorized to
				be appropriated for the Interagency Center $3,000,000 for each of fiscal years
				2008 through 2020.
						(b)International
				clean energy deployment and global energy markets investmentThere is authorized to be appropriated, in
				addition to the amounts authorized under subsection (a), $20,000,000 for each
				of fiscal years 2008 through 2020 to carry out activities under this
				subtitle.
						.
		
